 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               DISTRICT OF NEVADA
 8

 9   JUANITA JOAN GOIN,                       Case No. 3:18-cv-00207-HDM-WGC
10                           Plaintiff,
          v.                                              ORDER
11
     ANDREW SAUL,
12
                             Defendant.
13

14        The court has considered the report and recommendation of the

15   United States Magistrate Judge (ECF No. 26) filed on May 3, 2021,

16   in which the magistrate judge recommends that this court enter an

17   order granting the plaintiff’s attorney’s motion for attorney’s

18   fees (ECF No. 24). No objections to the report and recommendation

19   have been filed, and the time for doing so has expired. The

20   government has filed a response that takes no position on the

21   request. (ECF No. 25).

22            The court has considered the pleadings and memoranda of the

23   parties and other relevant matters of record and has made a review

24   and determination in accordance with the requirements of 28 U.S.C.

25   § 636 and applicable case law, and good cause appearing, the court

26   hereby

27        ADOPTS AND ACCEPTS the report and recommendation of the

28   United States Magistrate Judge (ECF No. 26).


                                          1
 1        IT IS THEREFORE ORDERED that the motion for attorney’s fees

 2   (ECF No. 24) is GRANTED. The plaintiff’s counsel is accordingly

 3   awarded $21,605.38 in fees and shall refund to the plaintiff the

 4   $6,200 in fees awarded under the EAJA.

 5        IT IS SO ORDERED.

 6        DATED: This 6th day of July, 2021.
 7
                                   ____________________________
 8                                 UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                     2
